Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 12, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  145068 & (16)                                                                                        Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 145068
                                                                    COA: 308107
                                                                    Macomb CC: 2004-002865-FC
  KAREEM DALE RHODES,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 12, 2012 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration of whether the defendant’s delayed application for leave to appeal was
  timely filed by virtue of the prison mailbox rule, MCR 7.205(A)(3). The motion to
  remand to the trial court is DENIED.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 12, 2012                   _________________________________________
         s1205                                                                 Clerk